EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sarah Fredrick for the interview conducted on 01/04/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 11/16/2021:


34-36. (Cancelled)


Allowable Subject Matter
3.	1-12, 14-33 are allowed.  The following is an examiner’s statement of reasons for allowance:
 



The closet prior arts on records are Kobayashi et al, (US Patent 5,341.825), Wang et al (US 2015/0332940 Al), Martinez et al. (US PGPUB 2009/0320875 A1), Applicant Admitted Prior Art (AAPA). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. 

Claims 2-12, 14-33 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897